EXHIBIT 10.11 SECURED PROMISSORY NOTE October 5, 2007 $100,000.00 New York, New York FOR VALUE RECEIVED, the undersigned, Zealous Trading Group, Inc., a Nevada corporation ("Maker"), promises to pay to Porter Partners, LP, a California limited partnership ("Payee") at 300 Drakes Landing Road, Suite 175, Greenbrae, California 94904, or at such other place as Payee may from time to time designate by written notice to Maker, in lawful money of the United States of America, the aggregate sum of One Hundred Thousand Dollars ($100,000.00).Maker further agrees as follows: Section 1.
